Matter of Wasserstein v McCarthy (2017 NY Slip Op 00943)





Matter of Wasserstein v McCarthy


2017 NY Slip Op 00943


Decided on February 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2017

Friedman, J.P., Andrias, Moskowitz, Kapnick, Kahn, JJ.


3035 3034 3033 3032 3031 3030 3029

[*1]In re Pamela S. Wasserstein, et al., Petitioners-Respondents,
vErin McCarthy, Respondent-Appellant.
In re Ellis Jones, Petitioner-Respondent, 
vErin McCarthy, Respondent-Appellant.
In re Pamela S. Wasserstein, et al., Petitioners-Respondents, 
vErin McCarthy, Respondent-Appellant.


Carroll McNulty & Kull, LLC, New York (Christopher R. Carroll of counsel), for appellant.
Milbank, Tweed, Handley & McCloy LLP, New York (Robert C. Hora of counsel), for Pamela S. Wasserstein, Ben C. Wasserstein and A.D. Scoop Wasserstein, respondents.
Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York (Andrew G. Gordon of counsel), for Anup Bagaria, Ellis B. Jones and George L. Majoros, Jr., respondents.
Solomon Blum Heymann LLP, New York (Charles F. Gibbs of counsel), for Dash P. Wasserstein and Jack D. Wasserstein, respondents.
Farrell Fritz, Uniondale (Eric W. Penzer of counsel), for Sky W.E. Wasserstein, respondent.

Appeals from decrees, Surrogate's Court, New York County (Nora S. Anderson, S.), entered on or about May 22, 2015, which approved petitioner trustees' proposed distributions, unanimously dismissed, without costs, as taken from nonappealable decrees.
Respondent failed to file objections to petitioners' accounts, thereby defaulting in this [*2]proceeding (see Matter of E. & H. Goldstein Family Trust, 81 AD3d 728 [2d Dept 2011]). No appeal lies from an order entered upon default (CPLR 5511; see e.g. Matter of Dietz, 29 NY2d 915 [1972]; Goldstein, 81 AD3d at 729).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2017
CLERK